United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
BUREAU OF RECLAMATION, GRAND
COULEE POWER OFFICE, Grand Coulee, WA,
Employer
__________________________________________
Appearances:
Brook Beesley, for the appellant
No appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 09-60
Issued: March 17, 2009

Oral Argument February 5, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 7, 2008, affirming the denial of her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On May 11, 2007 appellant, then a 58-year-old engineering draftsman, filed an
occupational disease claim (Form CA-2) alleging that she sustained an anxiety disorder as a
result of a hostile work environment. By letter dated August 20, 2007, the Office requested
appellant to provide additional information regarding her claim. In another letter of the same

date, it requested the employing establishment to provide additional information, including
comments from a knowledgeable supervisor regarding the accuracy of appellant’s statements.
On September 7, 2007 the Office received an August 27, 2007 report from Dr. Andrew
Castrodale, a family practitioner.
By decision dated January 3, 2008, the Office denied the claim for compensation.
Appellant requested a hearing before an Office hearing representative, which was held on
May 8, 2008. At the hearing, she alleged that she was subject to verbal abuse from a coworker,
Rick Krohn. Appellant stated that Mr. Krohn told her she should retire, told her she was stupid,
berated her, sent an e-mail to a coworker that she could not do her job properly, intentionally
changed her work product in violation of employing establishment procedures and prevented or
made difficult the performance of certain aspects of her job. She indicated that her request to be
moved away from Mr. Krohn was granted.
In a decision dated July 7, 2008, the hearing representative found the January 3, 2008
decision should be affirmed with modification. The hearing representative noted the components
of “fact of injury” and stated, “I find the claimant has established the fact of injury in her claim
in that she has now provided specific factors that she felt contributed to her condition, as well as
a medical report from a physician that contains a diagnosis in connection with the claim.” The
hearing representative then found that appellant had not established her claim for an emotional
condition as she did not substantiate any compensable work factors.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.1 In order to determine whether an employee
actually sustained an injury in the performance of duty, the Office begins with an analysis of
whether “fact of injury” has been established. Generally “fact of injury” consists of two
components which must be considered in conjunction with one another. The first component to
be established is that the employee actually experienced the employment incident or incidents
which are alleged to have occurred. The second component is whether the employment incidents
caused a personal injury and generally this can be established only by medical evidence.2
In the context of an emotional condition claim, the Board has held the factual component
requires the submission of detailed description of the employment factors or conditions which
appellant believes caused or adversely affected the condition or conditions for which
compensation is claimed.3 As to the medical component, a claimant must submit rationalized

1

Pamela R. Rice, 38 ECAB 838 (1987).

2

See John J. Carlone, 41 ECAB 354, 357 (1989); Elaine Pendleton, 40 ECAB 1143 (1989). The term “fact of
injury” discussed in the Pendleton case indicated that, while a claimant could establish an injury in the performance
of duty, whether there was disability or whether causal relationship for another specific condition was established
were distinct elements of a claim.
3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

2

medical opinion evidence establishing a causal relationship between the claimed condition and
the established compensable work factors.4
ANALYSIS
The July 7, 2008 decision from the hearing representative provides an improper analysis
of the issues in this case and reaches an inconsistent conclusion. On the one hand, the hearing
representative states that the January 3, 2008 decision is being modified on the grounds that
appellant has now established “fact of injury.” As indicated above, to establish fact of injury in
an emotional condition case, appellant would have to allege and establish compensable work
factors, and submit medical evidence establishing causal relationship between a diagnosed
condition and the identified compensable work factors. After finding that appellant had
established “fact of injury,” the hearing representative then finds that no compensable work
factors were substantiated and denied the claim. If no compensable work factors are established,
then appellant cannot establish a medical condition causally related to compensable factors and
therefore she has not established “fact of injury.”
In view of the inconsistent findings rendered by the hearing representative, the case will
be remanded for a proper decision on the issues. Any decision issued should be consistent with
well-established procedures and authority regarding emotional condition claims under the
Federal Employees’ Compensation Act.5 After such further development as the Office deems
necessary, it should issue an appropriate decision.
CONCLUSION
The July 7, 2008 Office decision made inconsistent findings on the issues and the case is
remanded for a proper decision.

4

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

5

The Office has an obligation to secure the relevant factual information from the employing establishment
regarding the claim. See Alice F. Harrell, 53 ECAB 713 (2002) (the case was remanded to again request a detailed
statement from the employing establishment regarding the claimant’s specific allegations).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 7, 2008 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: March 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

